DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 95-110 as amended on 10/14/2021 are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97, 98, 100, and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 97, 98, 100 recite “the fluid”.  There is insufficient antecedent basis for this limitation in the claim as claim 95 refers to a first and second fluid, and not any singular fluid such as to establish antecedent basis. It is not clear if Applicant is referring to the first or second fluid, or both fluids of claim 95. Correction is required. 
The term "sensitive" in claim 106 is a relative term which renders the claim indefinite.  The term "sensitive", in the context of oxygen-sensitive anaerobic bacteria is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 95-110 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0038279; provided in the IDS dated 9/19/2018).
In view of the indefiniteness rejections above and in interest of compact prosecution, this rejection addresses the embodiment of an anerobic gas chamber in contact with at least part of the first cell culture channel for claim 97.
Ingber teaches a method of perfusing a microfluidic device, the method comprising: 1) providing the microfluidic device of Fig. 3, 5, 6, or 12, wherein said device has a first and second fluid source (e.g. bottom and top fluid flow, see Fig. 5) separated by a semi-permeable membrane (i.e. flexible porous membrane, see Fig. 5 and ¶0070), wherein the fluid sources are attached to separate reservoirs (¶0064 (¶Fig. 21 and ¶0066-0068), an anaerobic gas chamber in contact with at least part of a first cell culture channel (¶0015; ¶0113), wherein the fluid provided to the first cell culture channel is deoxygenated and operated under hypoxic or anaerobic conditions (¶0113-0114), and wherein fluid provided to the second cell culture channel is oxygenated or deoxygenated (¶0113, e.g. anerobic), 2) loading one side of the semi-permeable membrane with endothelial cells and the other, opposing, side with epithelial cells (Fig. 5; also Example 1 ¶0202 for Caco-2 epithelial cells and human microvascular endothelial (HMVE) cells), and 3) perfusing each channel with fluidic culture medium 
Regarding claim 95, Ingber does not teach a single embodiment comprising the microfluidic cell culture device of Fig. 5 and perfusion with reduced-oxygen fluid. However, as Ingber expressly contemplates such a modification as cited above, it would have been obvious before the invention was filed to add the reduced-oxygen fluid embodiment of Ingber to the device of Fig. 5 to thus perfuse Ingber’s microfluidic device with a low/reduced oxygen fluid.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so and would have been motivated to make the substitution because Ingber expressly considers the modification, thus predictably yielding a (cell culturing) method of perfusing a device with a low/reduced oxygen fluid. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 USPQ2d 1385, 1395-96 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). 


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Sean C. Barron/Primary Examiner, Art Unit 1653